Citation Nr: 1313439	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  12-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1956 to July 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for sleep apnea, including as due to service-connected hypertension, was previously remanded by the Board in February 2013 for further evidentiary development of providing the Veteran a medical opinion for sleep apnea, specifically requesting for an opinion whether the Veteran's sleep apnea was aggravated by his service-connected hypertension.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his active duty service.

2.  Symptoms of sleep apnea were not chronic in service. 

3.  Symptoms of sleep apnea have not been continuous since service separation.  

4.  The Veteran's sleep apnea is not related to active service.

5.  The Veteran's sleep apnea is not causally related to or permanently worsened by any service-connected disability.

CONCLUSION OF LAW

Sleep apnea was not incurred in active service and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  The Board finds that since the Veteran has been diagnosed with mixed sleep apnea, including central sleep apnea, which is a disease of the nervous system, it is a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore, 38 C.F.R. § 3.309(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the Federal Circuit has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Sleep Apnea

The Veteran contends he sustained head trauma from an explosion in service, while engaged in combat, and that he has had continuous symptoms of snoring loudly and waking up suddenly since his treatment for face and head wounds during service in 1968.  

The Veteran has also contends that his sleep apnea is directly related to his service-connected hypertension.

The evidence of record confirms that the Veteran engaged in combat with the enemy during his service.  This confirmation is based on the records concerning his service and his service decorations, which include a Combat Infantry Badge and a Purple Heart.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) therefore are for application, which allow for acceptance of relevant injury in service if consistent with the circumstances, conditions, and hardships of his service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained face and head wounds in combat for which he was hospitalized in service, but symptoms of sleep apnea were not chronic in service.  Service treatment records reflect that the Veteran sustained face and head wounds in combat for which he was hospitalized from August to October 1968.  In separate January 2010 statements, the Veteran and his spouse wrote that the Veteran snored loudly and would wake up suddenly after rehabilitative surgery for face and head wounds in service in 1968.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  

The Board finds that the Veteran's and his spouse's statements concerning chronic in-service loud snoring and sudden awakenings are not accurate in terms of a finding that the Veteran had "sleep apnea" in service. 

In this regard, service treatment records are negative for any complaints or treatment for sleep apnea.  In a September 1971 service periodic examination report, which includes a summary of the Veteran's significant in-service medical history, the service examiner's review of the history is negative for any reports by the Veteran of symptoms of sleep apnea, such as, for example, trouble sleeping.  

In fact, in the September 1971 service periodic examination "Report of Medical History," the Veteran specifically denied a history or complaints of trouble sleeping.  In a December 1973 service periodic examination report, which includes a summary of the Veteran's significant in-service medical history, the service examiner's review of the history is negative for any reports by the Veteran of symptoms of sleep apnea.  In the December 1973 service periodic examination "Report of Medical History," the Veteran specifically denied a history or complaints of trouble sleeping. 

In the February 1976 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, the service examiner's review of the history is negative for any reports by the Veteran of symptoms of sleep apnea.  Also, in the February 1976 service separation examination "Report of Medical History," the Veteran specifically denied a history or complaints of trouble sleeping.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service); see also Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); see also Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be affected by consistency with other evidence of record).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that sleep apnea symptoms (such as, for example, trouble sleeping) have not been continuous since service separation in July 1976.  As indicated, the February 1976 service separation clinical examination did not reflect sleep apnea and the Veteran specifically denied any trouble sleeping.  Following service separation in July 1976, the evidence of record shows no complaints, diagnosis, or treatment for sleep apnea until 2009.  

The absence of post-service findings, diagnosis, or treatment for 33 years after service is one factor that tends to weigh against a finding of continuous sleep apnea symptoms after service separation.  See Buchanan (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

While the Veteran is competent to state that he had sleep apnea symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic sleep apnea symptoms in service and continuous sleep apnea symptoms since service, made in the context of the December 2009 claim for service connection (VA disability compensation) for sleep apnea, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic sleep apnea symptoms in service and continuous post-service sleep apnea symptoms are inconsistent with the service treatment record evidence, an absence of complaints or treatment for many years after service, and the histories and symptoms credibly reported by the Veteran during post-service VA and private treatment.  See Curry (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).

The Veteran's recent statements of chronic sleep apnea symptoms in service and continuous post-service sleep apnea symptoms are inconsistent with the Veteran's own histories and the findings during service and in post-service VA treatment records.  In VA treatment records dated from June 2000 to April 2004, the Veteran does not mention a respiratory injury or disease in service, chronic sleep apnea symptoms in service, or continuous sleep apnea symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a respiratory injury or disease in service, chronic sleep apnea symptoms in service, or continuous sleep apnea symptoms since service separation.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991); Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence). 

Other evidence tending to weigh against continuous symptoms of sleep apnea include September 2001, May 2003, and October 2003 VA treatment records, where the Veteran denied any fatigue symptoms, providing highly probative evidence against this claim, outweighing his and his spouses lay statements.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  In a February 2008 VA treatment record, the Veteran denied any fatigue or history of respiratory disorder, providing, once again, highly probative factual evidence against his own claim. 

While the Board has weighed and considered the absence of post-service complaints, findings, diagnosis, or treatment for sleep apnea after service prior to November 2009 as one factor that tends to weigh against a finding of either sleep apnea in service or continuous symptoms of sleep apnea after service separation, the Board has done so in the context of all the evidence of record, including multiple other factors, namely, contemporaneous in-service reports (history and complaints) by the Veteran himself, contemporaneous in-service clinical findings, the Veteran's post-service statements indicating a lack of continuity of sleep apnea symptomatology made to health care professionals for treatment purposes, inconsistencies in recent assertions of chronicicty and continuity of symptoms of sleep apnea symptoms, the fact that these recent assertions were made for compensation purposes, and the fact that he did not mention or claim service connection for sleep apnea when he claimed other disabilities for VA disability compensation purposes.  See Buchanan, 451 F.3d at 1337.

In this regard, the Board also notes that the Veteran's service connection claims to VA for other disabilities in December 1995 and July 2001 did not include or mention sleep apnea; the first time the Veteran had asserted sleep apnea during service and continuous symptoms of sleep apnea since service was in December 2009.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed claims for service connection, but did not mention symptoms of sleep apnea at those times.  This suggests to the Board that there was no pertinent symptomatology of sleep apnea at those times.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in December 1995 and July 2001 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for sleep apnea at the time of the December 1995 and July 2001 claims, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of symptomatology of sleep apnea at the time he filed the claims.  

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's currently diagnosed sleep apnea is not related to active service, specifically including the head and face injuries sustained in combat during service.  In the April 2010 VA sleep apnea opinion, which weighs against the Veteran's claim, the Veteran was diagnosed with sleep apnea.  The VA examiner opined that the Veteran's sleep apnea was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  

The VA examiner reasoned that the Veteran's sleep apnea was predominantly obstructive sleep apnea, which would not be caused by a head injury.  The VA examiner further reasoned that the Veteran did have a component of central sleep apnea, which can be caused by a head injury, but opined that he would have expected the Veteran to have significant residuals of a traumatic brain injury if it were to create sleep apnea.  The VA examiner also reasoned that if the Veteran had suffered sleep apnea since 1968, he would have expected to see significant damage to the Veteran's heart and pulmonary vasculature; however, the Veteran had not been treated for these symptoms until six months ago.  

In an April 2011 private sleep apnea examination, the Veteran was diagnosed with predominantly obstructive sleep apnea.  The private examiner opined that there had been some question raised in the literature whether obstructive sleep apnea syndrome is more frequent after a traumatic brain injury.  The private examiner opined that the issue was unsettled, because there is sometimes significant weight gain after injuries and in some studies treatment of obstructive sleep apnea after a traumatic brain injury did not improve daytime alertness in most of the patients studied.  

In the March 2012 VA sleep apnea opinion, which weighs against the Veteran's claim, the Veteran was diagnosed with sleep apnea, with components of both obstructive and central sleep apnea.  The VA examiner opined that the Veteran's sleep apnea was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  

The March 2012 VA examiner reviewed the Veteran's claims file and agreed with the opinion provided by the April 2010 VA examiner.  The VA examiner reasoned that the Veteran did have a component of central sleep apnea, which can be caused by a head injury, but opined that he would have expected the Veteran to have significant residuals of a traumatic brain injury if it were to create sleep apnea.  The VA examiner also reasoned that if the Veteran had suffered sleep apnea since 1968, he would have expected to see significant damage to the Veteran's heart and pulmonary vasculature; however, the Veteran had no diagnoses or history of any significant coronary heart disease until seen in the SLC VAH emergency department of chest pain.  

The Board finds that the April 2011 private sleep apnea opinion is of little probative value.  The private examiner opined that the issue of whether obstructive sleep apnea syndrome is more frequent after a traumatic brain injury is unsettled in the medical literature.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert, 5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.  In addition to qualifying language used of mere possibility, the medical article also specifically stated that "further testing" was required.  Obert, 5 Vet. App. at 33.  

The April 2010 and March 2012 VA sleep apnea opinions are of high probative value because they are based on a factually accurate history, as it appears the VA examiners were informed of the relevant evidence in this case that included a head injury suffered in service and reported loud snoring and sudden awakenings in service.  The VA examiners relied on accurate facts, and gave fully articulated opinions that are consistent with the accurate facts found in this case and are supported by sound reasoning.  

The Veteran is also claiming that his sleep apnea is the direct result of his service-connected hypertension.  To prevail on the issue of secondary service causation, generally, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17.  The Veteran has also contended that his sleep apnea developed due to a traumatic brain injury.  As service connection has not been established for a traumatic brain injury, service-connection on a secondary basis is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veteran is service connected for hypertension and left ventricular hypertrophy associated with hypertension.  The Board finds that the weight of the evidence demonstrates that the claimed sleep apnea is not caused or aggravated by service-connected hypertension.  

In the March 2012 VA sleep apnea opinion, the VA examiner opined that the Veteran's sleep apnea was not caused by his service-connected hypertension.  The VA examiner opined that evidence based studies show a correlation of sleep apnea as a contributor to hypertension, but do not show evidence of a correlation to hypertension as a contributing factor to sleep apnea.  

In the November 2012 VA sleep apnea opinion, the VA examiner opined that the Veteran's sleep apnea was not caused by his service-connected hypertension.  The VA examiner opined that hypertension would not be expected to cause obstructive sleep apnea.  

In the February 2013 VA sleep apnea opinion, the VA examiner opined that the Veteran's sleep apnea was not caused by or aggravated by his service-connected hypertension.  The VA examiner opined that the Veteran's diagnosis of hypertension is irrelevant to obstructive sleep apnea as there is no medical evidence to support the statement that hypertension aggravates or causes obstructive sleep apnea.  While there is evidence that obstructive sleep apnea may aggravate hypertension, there is no medical evidence, even amongst the evidence provided by the Veteran, to show that hypertension causes or aggravates obstructive sleep apnea.  The VA examiner further reasoned that the medical physiology did not support the claim.  There was no pathway for elevated blood pressure to cause any problem with breathing during sleep as was stated in the prior VA sleep apnea opinion dated November 2012.  

The March 2012, November 2012, and February 2013 VA sleep apnea opinions are of high probative value because they are based on a factually accurate history, as it appears the VA examiners were informed of the relevant evidence in this case that included a head injury suffered in service.  The VA examiners relied on accurate facts, and gave fully articulated opinions that are consistent with the accurate facts found in this case and are supported by sound reasoning.  

The only evidence of record supporting the Veteran's claim is his own lay opinion that his currently diagnosed sleep apnea is related to his period of service or, in the alternative, related to his service-connected hypertension.  In this regard, the Board acknowledges that the Veteran can provide competent evidence about what he experienced; for example, the Veteran and his spouse's statements are competent evidence as to continuous sleep apnea symptoms after service separation; however, as noted above, the Board has found those statements to not be credible. 

In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (i.e., where the condition is simple, for example, a broken leg), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, while the Veteran may be sincere in his belief that his sleep apnea is related to his service or to his service-connected hypertension, his expressions of such belief have little, if any, probative value.  The determination of whether a current disability is related to service or to a service-connected disability is a complex medical question not capable of resolution by mere lay observation; it requires medical expertise.  In addition, the Board does not find that the Veteran's sleep apnea is subject to lay diagnosis, as medical tests are required to establish such an assessment.  The Veteran is competent to relate symptoms of sleep apnea that he experienced at any time, but is not competent to opine on whether there is a link between the current sleep apnea and active service or between the current sleep apnea and service-connected hypertension.  

The Board also notes that the Veteran has provided several articles in support of his claim.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Board finds that the treatises are of minimal probative value because they only discuss in very generic terms the relationship between hypertension and the development of sleep apnea.  Mattern, 12 Vet. App. at 228; Sacks, 11 Vet. App. at 316-17.  For example, in an article titled "Sleep Apnea and Hypertension: A Population-based Study," the physicians opined that the data indicated an association between hypertension and sleep apnea.  Such medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert, 5 Vet. App. at 33; 38 C.F.R. § 3.102 (decisions must be based on facts in a case, rather than on pure speculation and remote possibility).  

An article titled "Sleep apnea may cause hypertension," reported that doctors from the Mayo Clinic opined that "apneic" episodes cause many physiologic changes, some of which persist while the patients are awake, that can promote high blood pressure.  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren, 6 Vet. App. at 6.  In an article titled "Epidemiology of Sleep Apnea and Hypertension," the physicians opined that sleep apnea and hypertension are common and there are many people that have both conditions.  The physicians also opined that both conditions are closely linked to obesity; however, in the March 2012 VA sleep apnea examination, the Veteran's weight was stable and body mass index was normal.  

In this regard, it is important for the Veteran to understand that while these articles indicate that sleep apnea "may" be related in some way to hypertension or to injuries sustained during active duty service, they do not indicate that it is at least as likely as not (50% chance or greater) that the Veteran's sleep apnea is the result of the Veteran's active duty service or caused or aggravated by his service-connected hypertension, the standard the Board must use.  The information provided is not specific to the Veteran's case.  It takes into account no other risk factors possibly suffered by this Veteran, any clinical findings of this Veteran, or any other specific information.

The Board has no reason to doubt the veracity of that information, but it does not establish that the Veteran's sleep apnea is etiologically related to his active duty service or to his service-connected hypertension.  The treatise evidence is outweighed in this case by the more specific and more probative VA examination reports and secondary service connection opinions that are based on the specific history and facts in this Veteran's case.  In the February 2013 VA sleep apnea opinion, the VA examiner specifically looked at the medical treatise evidence submitted by the Veteran when formulating the medical opinion.  

In support of his allegations, the Veteran cited a Board decision with a 2006 docket number regarding a similarly situated veteran.  The Veteran has submitted the decision, apparently, for precedential effect; however, Board decisions are not precedential and are decided on the individual facts of the case.  38 C.F.R. § 20.1303 (2012).  It is also important to note that the cited Board decision remanded that case for further review because the record did not include a medical nexus opinion; however, this is different from our case which includes multiple medical nexus opinions.  In this regard, it is important for the Veteran to understand that there is highly significant evidence in this case against this claim.   

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea, including as secondary to service-connected hypertension.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the claim on appeal.  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a December 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA sleep apnea examinations in April 2010, March 2012, November 2012, and February 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for sleep apnea has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

ORDER

Service connection for sleep apnea, including as secondary to service-connected hypertension, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


